Citation Nr: 0113319	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  89-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active military duty from August 1955 
to May 1957.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 1988 
rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Pittsburgh, Pennsylvania 
(hereinafter RO).


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was granted 
by a rating decision dated in September 1957, effective from 
May 30, 1957.

2.  The rating decision dated in January 1989, severed 
service connection for right ear hearing loss without 
providing the veteran procedural due process.

3.  Service connection for right ear hearing loss had been in 
effect more than 30 years and the original grant of service 
connection was not based on fraud.

4.  The veteran served on active military duty from August 
1955 to May 1957 and received an honorable discharge.  


CONCLUSION OF LAW

Severance of service connection for right ear hearing loss 
was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1159, 
5112 (West 1991); 38 C.F.R. §§ 3.105, 3.957 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for entitlement to service connection for 
ringing of the left ear, with resultant hearing loss, was 
received in July 1957.  The veteran's service medical records 
revealed 15/15 whispered voice, bilaterally, on his 
preinduction examination conducted in July 1955.  On his 
service separation examination conducted in May 1957, 
"hearing and ear injury" were found affected by gunfire in 
basic training.  The veteran received an honorable discharge 
from active military service in May 1957.  

Subsequent to service discharge, a VA examination conducted 
in September 1957, included in the diagnoses bilateral, 
nerve-type deafness, with chronic left tinnitus aurium.  
Service connection for defective hearing was granted by a 
rating decision dated in September 1957, with a right decibel 
loss of 8, and a left decibel loss of 14, and a 
noncompensable evaluation was assigned, effective May 30, 
1957.  An additional rating action dated in September 1957, 
granted entitlement to service connection for tinnitus, 
effective May 30, 1957.  A noncompensable evaluation was 
assigned.  

A rating decision dated in February 1970 confirmed and 
continued the noncompensable evaluation finding a literal 
designation of "A" in both ears.  This rating was again 
confirmed and continued by a rating action dated in November 
1982, to include tinnitus.  The veteran appealed this 
decision to the Board, and by a decision dated in February 
1984, the Board denied the veteran's claim of entitlement to 
a compensable evaluation for defective hearing, but granted a 
separate 10 percent evaluation for tinnitus.  The Board found 
controlled speech reception tests showed losses of 10 
decibels, bilaterally, with speech discrimination ability in 
the right ear as 94 percent, and 92 percent in the left ear.  
A rating action dated in February 1984, promulgated the 
Board's decision, noting service connection for a hearing 
condition, right ear "A," left ear "A."

A VA examination conducted in July 1988, reported right ear 
hearing sensitivity within normal limits in the lower and 
middle frequencies of 250 hertz through 2000 hertz, with 
moderate sensorineural impairment in the higher frequencies 
of 3000 hertz and above.  Speech recognition was excellent on 
the right ear.  The left ear showed normal hearing in the 
lower and middle frequencies, with moderate sensorineural 
impairment in the higher frequencies.  Speech recognition was 
noted as excellent in the left ear.  The veteran reported 
continuous high-pitched tinnitus in both ears, that did not 
affect his activities of daily living. 

A rating action dated in August 1988, found Level I hearing 
in both the right and left ears, and denied the veteran's 
claim of entitlement to a compensable evaluation for his 
service-connected bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1988).  The veteran's notice of 
disagreement to this action was received in December 1988.  A 
rating decision dated in January 1989, entitled "Correction 
prior rating" severed service connection for right ear 
hearing loss, based on the interpretation that the veteran's 
original claim and the rating decision dated in September 
1957, pertained only to the veteran's left ear.  A 
supplemental statement of the case addressed only the issue 
of entitlement to an increased rating for defective hearing, 
left ear.  The veteran's substantive appeal was received in 
February 1989, asserted that the acoustic trauma he incurred 
on the rifle range while on active military duty affected 
both ears, with resultant bilateral hearing loss.  He 
therefore argued that the rating decision dated in January 
1989 that severed service connection for right ear hearing 
loss was in error.  

Analysis

Governing law and regulation provide strict rules for the 
severance of service connection, along with strict procedural 
guarantees for the veteran or claimant who is subject to such 
a challenge.  Subject to the limitations contained in 
38 C.F.R. § 3.114 (2000) (pertaining to a change in the 
authorizing statute or interpretation of a law or a VA 
regulation) and 38 C.F.R. § 3.957 (pertaining to a grant of 
service connection which has remained in effect for more than 
ten years), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(d).  The 
burden of proof is upon the Government.  Id.  When severance 
of service connection is considered warranted, a rating 
proposing severance will be prepared setting forth all the 
material facts and reasons.  Id.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given sixty days for the presentation of 
additional evidence to show that service connection should be 
maintained.  Id.  If additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, effective 
the last day of the month in which a sixty-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  Id.  

Service connection for bilateral hearing loss was granted by 
a rating decision dated in September 1957, effective in May 
1957.  Once service connection has been granted, 38 C.F.R. 
§ 3.105(d) provides that it may be withdrawn only after VA 
has complied with specific procedures and VA meets the higher 
burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  In the instant case, the RO failed to provide the 
veteran with the required procedural safeguards, as the 
veteran did not receive notice of any proposed severance, nor 
was he provided an opportunity to submit evidence or an 
opportunity for a predetermination hearing.  38 C.F.R. 
§§ 3.103(b), 3.105(d) (2000); see also Daniels v. Gober, 10 
Vet. App. 474 (1997).  

Additionally, service connection for any disability which has 
been in effect for 10 or more years will not be severed 
except upon a showing that the original grant was based on 
fraud, or where it is clearly shown from military records 
that the person concerned did not have the requisite service 
or character of discharge.  38 U.S.C.A. § 1159; 38 C.F.R. § 
3.957.  In this instance, service connection for right ear 
hearing loss had been in effect more than 30 years.  The 
record does not indicate that the original grant was based on 
fraud, or that the veteran did not have the requisite service 
or character of discharge.  

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that the remedy for VA's failure to 
provide the clear and unmistakable error analysis in a 38 
C.F.R. § 3.105(d) case, including the required due process 
safeguards and a showing that the higher standard was met, 
was reversal of the severance.  Wilson v. West, 11 Vet. App. 
383, 386 (1998).  At that time, the Court held that, 
"because [VA] failed to apply 38 C.F.R. § 3.105, the 
appellants were never afforded the opportunity to rebut that 
finding, under the appropriate standard, before their 
benefits were terminated.  These errors amounted to a failure 
of due process, and termination of the benefits is fatally 
flawed."  Id. at 387.  Accordingly, the Board finds that the 
rating decision dated in January 1989, that severed service 
connection for right ear hearing loss was clearly and 
unmistakably erroneous.  Accordingly, right ear hearing loss 
remains service-connected, and the issue on appeal initiated 
by the notice of disagreement received in December 1988, 
continues to be that for a compensable evaluation for 
bilateral hearing loss.


ORDER

Service connection for right ear hearing loss is restored.


REMAND

Given the Board's decision that service connection is 
restored for right ear hearing loss, this case must be 
remanded to the RO for readjudication as this issue is 
inextricably intertwined with the issue of entitlement to a 
compensable evaluation for left ear hearing loss on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). 

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
a compensable evaluation for bilateral hearing loss on 
appeal.  As these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Additionally, during the pendency of the appeal, VA issued 
new regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202-10 (May 11, 1999); codified at 38 C.F.R. §§ 4.85-4.87a 
(2000).

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence of an increase in severity of 
his service-connected bilateral hearing 
loss since 1988.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss.  If the issue 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case with 
the appropriate laws and regulations, to 
include the previous and revised criteria 
pertaining to the evaluation of diseases 
of the ears.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



